BENEDICT, District Judge.
This is a suit in equity brought to compel the city of Brooklyn to account for the use of a patent hose-coupling and for an injunction. The complainant’s rights are based upon a reissued patent for an improvement in hose-coupling, dated December 1st, 1809. The use of the coupling by the city is undisputed, and the utility of the invention is thus proved. Neither the novelty of the invention nor the complainant’s right to the patent are placed in issue, but the defence is mainly rested upon the act of the legislature of this state, passed March 27, 1S02 (Laws 1S02, c. 03). My opinion is, that the act in question is without effect to relieve the corporation of the city of Brooklyn from liability to pay *707the complainant for the use of his patent. On the contrary, I hold the city liable, notwithstanding that act, for such use, from the date of the reissue to the filing of the bill. The use of the coupling in question does not come within the description of the acts for which, when committed by its officers, the •city is relieved from liability by the act of 1802.
[NOTE. For other cases involving this patent, see note to Bliss v. Haight, Case No. 1,548.]
The point taken, that the city bought the ■coupling before the reissue of the patent, and when the only patent in existence was invalid, is not new, and cannot be maintained. Carr v. Rice [Case No. 2,440].
There must, accordingly, be a decree for the complainant, with an order for an accounting before a master. I do not grant an injunction at the present time, because of the fact that the couplings in question are necessary for the daily use of the city in the prevention of fires. The complainant’s rights •can, doubtless, be fully protected without a resort to an injunction.